Case 2:18-cv-01390-DOC-RAO Document 278 Filed 07/30/21 Page 1 of 3 Page ID #:3093
Case 2:18-cv-01390-DOC-RAO Document 278 Filed 07/30/21 Page 2 of 3 Page ID #:3094



 1
     FEIT ELECTRIC CO., INC.
 2

 3
         Third-Party Plaintiff,

 4             v.
 5   SEOUL SEMICONDUCTOR CO.,
 6
     LTD., LUMILEDS LLC, AND LG
     INNOTEK HUIZHOU CO., LTD.,
 7
         Third-Party Defendants.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   2
28        ORDER GRANTING JOINT STIPULATION REGARDING EXTENSION OF FACT DISCOVERY DEADLINES
           AS BETWEEN DEFENDANT/THIRD-PARTY PLAINTIFF FEIT ELECTRIC CO., INC. AND THIRD-PARTY
                               DEFENDANTS; Case No. 2:18-cv-01390-DOC-RAOx
Case 2:18-cv-01390-DOC-RAO Document 278 Filed 07/30/21 Page 3 of 3 Page ID #:3095
